The Court.
Ejectment, wherein plaintiff established in himself a right of entry to the land in dispute at the commencement of the action, and defendant attempted to bar the right by proof of five years’ adverse possession from the time of his entry on the land in 1876. But, as a witness on his own behalf, he testified that he had not, at any time during his occupancy of the land, paid the taxes which had been levied and assessed upon *57it, as required by section 325, of the Code of Civil Procedure, to establish adverse possession. Yet there was a verdict in his favor, which the court below, on'motion for a new trial, refused to set aside. This was error. (C. P. R. R. Co. v. Shackelford, 63 Cal. 261.)
Judgment and order reversed and cause remanded.